       Case 6:19-cv-01040-EFM-GEB Document 137 Filed 10/14/20 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS


   KCI AUTO AUCTION, INC.,

                     Plaintiff,




   vs.                                                                Case No. 6:19-cv-01040-EFM-GEB

   TOM EPHREM, et al.,

                     Defendant.




                                     MEMORANDUM AND ORDER

         Before the Court is Plaintiff/Judgment Creditor KCI Auto Auction, Inc.’s Motion to

Withdraw Writ of Body Attachment Issued Against Defendants Barry Ristick and Angelo

Jefferson and to Release Defendants Danny Ephrem, David Ephrem and Tom Ephrem from

Incarceration and Custody (Doc. 136). For reasons set forth below, the Court grants Plaintiff’s

motion.

         This case arises out of judgment obtained by Plaintiff against Defendants/Judgment

Debtors Tom Ephrem, David Ephrem, Barry Ristick, Danny Ephrem, Angelo Jefferson, and

Quality Used Cars, LLC, in the United States District Court for the Western District of Missouri,

and registered as a foreign judgment in this Court.1 Due to Defendants’ repeated failure to respond


         1
          The history of this case is long and complicated, but is set forth in more detail in an Order entered by the
Magistrate Judge on October 22, 2019, at Doc. 50; and in an Order Certifying Facts entered by the Magistrate Judge
on March 6, 2020, at Doc. 61.
     Case 6:19-cv-01040-EFM-GEB Document 137 Filed 10/14/20 Page 2 of 3




to post-judgment discovery requests, failure to respond to orders of this Court, and failure to

appear, the undersigned held Defendants in civil contempt on May 26, 2020.2 At that time, the

Court ordered the Clerk of Court to issue a Writ of Body Attachment directing the U.S. Marshal

to arrest and detain Defendants until such time they purge themselves of their contempt by

response to Plaintiff’s post-judgment discovery requests.                 Defendants Tom Ephrem, David

Ephrem, and Danny Ephrem were arrested by U.S. Marshals on August 20, 2020, and have

remained in the custody of the U.S. Marshals Service since that time. Defendants Ristick and

Jefferson were never located.

       In the motion now before the Court, Plaintiff notifies the Court that it has received full and

complete satisfaction of the Consent Judgment entered by the United States District Court for the

Western District of Missouri on January 5, 2018, in the amount of $300,000.3 Plaintiff also informs

the Court that it has received full and complete satisfaction of all fees and fines awarded by this

Court and the U.S. District Court for the Western District of Missouri.

       As addressed in Plaintiff’s motion, Defendants’ payment has rendered Plaintiff’s post-

judgment discovery requests moot. The Court therefore concludes that the Defendants have

purged themselves of their contempt by satisfaction of the judgment against them. The Court

hereby withdraws the Writs of Body Attachment issued against Defendants Tom Ephrem, David

Ephrem, Danny Ephrem, Barry Ristick, and Angelo Jefferson on May 26, 2020, and orders the

release of Tom Ephrem, David Ephrem, and Danny Ephrem from the custody of the U.S. Marshals

Service.



       2
           Doc. 81.
       3
           The judgment was registered as a foreign judgment in this Court on February 22, 2019.



                                                        -2-
     Case 6:19-cv-01040-EFM-GEB Document 137 Filed 10/14/20 Page 3 of 3




       IT IS THEREFORE ORDERED that Plaintiff/Judgment Creditor KCI Auto Auction,

Inc.’s Motion to Withdraw Writ of Body Attachment Issued Against Defendants Barry Ristick and

Angelo Jefferson and to Release Defendants Danny Ephrem, David Ephrem and Tom Ephrem

from Incarceration and Custody (Doc. 136) is GRANTED.

       IT IS FURTHER ORDERED that the Writs of Body Attachment against Defendants

Tom Ephrem, David Ephrem, Danny Ephrem, Barry Ristick, and Angelo Jefferson issued May 26,

2020, are WITHDRAWN.

       IT IS FURTHER ORDERED that Defendants Tom Ephrem, David Ephrem, and Danny

Ephrem be RELEASED from the custody of the United States Marshals Service.

       IT IS SO ORDERED.

       This case is closed.

       Dated this 14thth day of October, 2020.




                                                       ERIC F. MELGREN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -3-
